IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50314
                         Summary Calendar



RAFAEL DE LA CERDA,

                                          Plaintiff-Appellant,

versus

JAVIER PEREZ; ROGER D. CHILDRESS; THOMAS S. HINKLE;
MAURICE NEWCOMB, Captain; JEFFERY JEFFCOAT, Assistant
Warden; DAYTON J. POPPELL, Warden; JOHN DOES,
Unidentified Members of the Classification Committee,
and Others Unknown,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-97-CV-1264
                        - - - - - - - - - -

                           June 2, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Rafael De La Cerda, Texas prisoner # 697829, appeals from

the dismissal of his 42 U.S.C. § 1983 complaint pursuant to Heck

v. Humphrey, 512 U.S. 477 (1994).   Cerda argues that the district

court abused its discretion when it took judicial notice of

Cerda’s prior federal habeas petition; judicially estopped him

from asserting that he had fully exhausted his state remedies;


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50314
                                  -2-

dismissed his claims of malicious prosecution, conspiracy to

violate due process, intentional infliction of emotional

distress, the denial of his right to petition for redress of

grievances, procedural due process violations, and the denial of

his freedom of speech pursuant to Heck; dismissed his right of

access to the courts and to petition his grievances claims;

dismissed his claim for a prospective injunction; and dismissed

his challenge to the certification of administrative procedures

under 42 U.S.C. § 1997(e).

     We have reviewed the record and Cerda’s brief and AFFIRM the

district court’s dismissal for essentially the same reasons set

forth by the district court.    Cerda v. Perez, No. SA-97-CV-1264

(W.D. Tex. Jan. 13, 1998).

     AFFIRMED.